Citation Nr: 1821216	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-38 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome.

2. Entitlement to service connection for respiratory complaints, diagnosed as chronic maxillary sinusitis and allergic rhinitis.

3. Entitlement to service connection for sleep disturbances, diagnosed as obstructive sleep apnea and insomnia.

4. Entitlement to service connection for sleep apnea, claimed as secondary to respiratory complaints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 2002 to December 2006. 

This current appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A video conference hearing took place in July 2017; a transcript is available in the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. On the record during the video conference hearing in July 2017, the Veteran withdrew the issue of entitlement to service connection for irritable bowel syndrome.

2. The Veteran's respiratory disability, diagnosed as sinusitis and allergic rhinitis, did not first manifest during active service and was not caused or aggravated by service.

3. The Veteran's interrupted sleep, diagnosed as obstructive sleep apnea and insomnia did not first manifest during active service and was not caused or aggravated by service. .


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for entitlement to service connection for irritable bowel syndrome have been met. 38 U.S.C. § 7105(b)(2) & (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for sinusitis have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2017).

3. The criteria for service connection for sleep disturbances, diagnosed as sleep apnea and insomnia, have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2017).

4. The criteria for service connection for sleep apnea, claimed as secondary to sinusitis, have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a compliant letter in July 2012 informing him of VA's duty to assist him in his claim. Additionally, an amended notice was sent to the Veteran in November 2012.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records. Additionally, the VA provided the Veteran with a VA examination in December 2012 for all of his claims.

At this time neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Withdrawal of Appeal for Irritable Bowel Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his authorized representative. Id. In the present case, the Veteran, during his July 2017 hearing, stated that he wished to withdraw his appeal for the issue of service connection for irritable bowel syndrome. The transcript of the hearing has been associated with the claims file and this serves as written notice of the request to withdraw the appeal of this issue. Therefore, there remain no allegations of errors of fact or law for the appellate consideration as to these issues.

Accordingly, the Board does not obtain jurisdiction to review the appeal of entitlement to service connection for irritable bowel syndrome. This issue is hereby dismissed.

III. Service Connection

The Veteran served as a U.S. Marine Corps aviation ordnance technician with three tours of duty in Iraq in 2003, 2004-05 and 2006.  He contends that his respiratory and sleep disabilities manifested in service or were caused by exposure to airborne hazards in Southwest Asia.  

In an August 2012 statement and during the July 2017 Board hearing, the Veteran reported exposure to burning trash and human waste, sand, dust, fuels, and burning fuel.  He reported experiencing nose bleeds, headaches, nausea, upset stomach, and fatigue.  He reported that during deployments he experienced interrupted sleep caused by mission requirements but also during nights without urgent duty.  He reported that other Marines and later his wife observed snoring and gasping for air.  In December 2012 and September 2013 statements, the Veteran's spouse and a fellow Marine respectively reported her and his observations of interrupted sleep and breathing during and after service. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317(a) provides that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that becomes manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016. 

A "qualifying chronic disability" is defined as: (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Id.

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, as follows: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Sinusitis and Rhinitis

The Veteran was diagnosed with chronic maxillary sinusitis and allergic rhinitis in April 2012. He contends these diagnoses are directly related to service.

All of the Veteran's STRs are silent on sinus and respiratory issues. In post-deployment health questionnaires in 2003 and 2005, the Veteran reported exposure to dust, sand, fuels, and smoke but denied any problems breathing or runny nose.  In January 2006, he denied any illness or injury for which he did not seek medical care.  The Veteran underwent a pre-discharge VA general medical examination in October 2006 that addressed orthopedic and skin symptoms but was silent for any respiratory difficulties.  He noted that his health was "excellent" in one STR and always answered "no" when asked whether he had any unreported health issues during service. His separation examination "noted" everything as normal.

VA outpatient treatment records from December 2007 to March 2012 are also silent for any sinus or nasal symptoms.  In a March 2012 VA physical examination, the examiner noted inflamed and boggy nasal passages.  Imaging studies supported a diagnosis of chronic sinusitis. 

In December 2012 the Veteran was provided a VA examination for his respiratory complaints. The examiner acknowledged a review of the claims file, the Veteran's service and exposure to hazards in Southwest Asia, and diagnosed chronic maxillary sinusitis and allergic rhinitis. The examiner referred to imaging studies and noted nasal passage hypertrophy and the presence of polyps.  During the exam the Veteran stated he often felt like he had mucus in his nose and struggled to breathe through his nose. The examiner concluded that the Veteran's sinusitis and rhinitis are less likely than not due to service because the Veteran denied any sinus or respiratory issues while in service, and a diagnosis was not given until April 2012, nearly 6 years after service ended.

During the Board hearing, the Veteran confirmed a diagnosis in 2012 for sinusitis and rhinitis. He does not allege any symptoms during service at this time, just that he is still being treated for sinusitis and rhinitis.

The Veteran's sinusitis and rhinitis have a known clinical diagnosis. Therefore, these diagnoses cannot constitute an "undiagnosed" illness or medically unexplained chronic multisystem illness. Thus, no qualifying chronic disability has been shown for purposes of service connection based on the Persian Gulf veteran provisions. 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

The Veteran does not present any positive medical opinion linking his respiratory issues to service.  Although a disorder may be service-connected even though there is no record of onset in service, the 2012 VA examiner's opinion implies that any adverse exposure to airborne hazards would have caused some acute symptoms or the onset of chronic symptoms at the time or shortly after exposure.  The Veteran also made no complaints in service of any issues involving his respiratory system in his October 2006 VA examination or in any post-deployment questionnaires. While he has a diagnosis of sinusitis and rhinitis, his current statements do not allege an in-service event or injury that could cause his current disability.   The Board places less probative weight on his reports of onset and continuity of sinus and nasal symptoms since service because they are inconsistent with the service records in which he denied any symptoms or did not report them during an examination when there was an opportunity to do so.   Although the Veteran is competent to report symptoms, his denials and a lack of medical evidence in support of service connection may be taken into account by the Board. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Additionally, the diagnosis for sinusitis came nearly 6 years after the Veteran was separated from service.  The Board places greater probative weight on the only competent opinion of record in 2012 in which the examiner reviewed the entire history, considered the Veteran's reports, but found that the current sinus and nasal disorders were not onset during service or caused by exposures to hazards in service. 

Because the Veteran does not have a positive medical opinion for service connection, and did not make complaints during service, the Board will deny entitlement to service connection for his respiratory issues, diagnosed as chronic maxillary sinusitis and allergic rhinitis.

B. Sleep Disturbance, Diagnosed as Sleep Apnea and Insomnia

The Veteran was diagnosed with sleep apnea in October 2008, and diagnosed with insomnia in December 2012. He contends sleep disturbance began while in service.

There is no mention of sleep disturbance while in service. All of the Veteran's STRs are silent on any health complaints involving sleep.  The Board refers to his reports, the statements by his spouse and fellow Marine, and the summary of the service treatment records noted above. 

In a January 2008 VA mental health consult, the Veteran reported interrupted sleep caused by mild nightmares and intrusive thoughts of his combat experiences in Iraq. There was no mention of snoring or interrupted breathing.  The Veteran reported working full time as a law enforcement officer.

At a January 2012 examination, at the VA hospital in El Paso, the Veteran was asked whether his family noticed any change in his sleep patterns upon his return from service, to this he answered "no." During that visit the examiner noted that "all [of the Veteran's] life domains are stable and [he] is in no need of assistance at this time."

In a November 2012 statement the Veteran contended that exposure to burning trash, feces, and debris caused his sleep apnea. He noted that he never had issues before going to Iraq, but has since had trouble breathing while he sleeps and that he snores a lot more.

In December 2012 his wife filed a statement corroborating the Veteran's story regarding sleep apnea. She said he snores a lot, stops breathing in his sleep, and will wake up abruptly.

In the December 2012 VA exam the examiner noted a diagnosis of sleep apnea and use of a continuous positive air pressure (CPAP) device. This exam also shows that the Veteran gained 36lbs from entry into service to the time of the December 2012 exam. The Veteran told the examiner that he began waking up a few times a night around 2003 while in Kuwait. The examiner found no medical evidence to link his sleep apnea to service. The examiner also cited the fact that the STRs are silent on any issues regarding sleep, and upon separation the Veteran reported his health was "excellent."

At the July 2017 hearing the Veteran stated a diagnosis for sleep apnea dating to 2008- the earliest recorded diagnosis is in 2009. During his testimony the Veteran mentions being a part of sleep studies, using a CPAP device, and confirms no positive opinion linking his sleep apnea to service.

The Veteran's sleep apnea has a known clinical diagnosis. Therefore, his diagnosed sleep apnea cannot constitute an "undiagnosed" illness or medically unexplained chronic multisystem illness. Thus, no qualifying chronic disability has been shown for purposes of service connection based on the Persian Gulf veteran provisions. 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

There has been no etiological finding that the Veteran's sleep apnea is service related. The only evidence linking his sleep apnea to service is his own statements, and observations by his wife and fellow Marine. While the Veteran is competent to report symptoms he cannot make etiological links been sleep apnea and exposure to burning trash, feces, or debris. See Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007). Furthermore, lay statements are not consistent with denials of any sleep related symptoms in the post-deployment questionnaires and during the October 2006 VA examination when there was an opportunity to report the issues.  The statement are also not consistent with the January 2012 report that his family did not notice any sleep issues when he returned from service, and that he had no issues to report at that time. Because there is no in-service injury alleged that caused sleep apnea, and because no opinion was presented linking sleep apnea to service, the claim for service connection for sleep disturbances, diagnosed as sleep apnea is denied.

While the Veteran has not claimed insomnia as a service-connected disease or disability the Board will briefly address the December 2012 diagnosis.

There is not mention of sleep disturbances in the Veteran's STRs, and no diagnosis prior to December 2012 of insomnia. Similar to sleep apnea, there is no positive medical opinion linking insomnia to service, and the diagnosis for insomnia disqualifies the disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317. 

Additionally, since there are no service connected disabilities for which insomnia can be included as secondary to, entitlement to secondary service connection to include insomnia is also denied.

IV. Service Connection for Sleep Apnea Claimed as Secondary to Respiratory Disability.

Secondary service connection may be granted for a disability that is proximately due to a service-connected disease or injury, or that a service-connected disease or injury aggravated (increased in severity) the nonservice-connected disability for which service connection is sought. 38 C.F.R. § 3.310.

In April 2013 the Veteran sent a notice of disagreement (NOD) which alerted VA that the Veteran was claiming sleep apnea as secondary to his respiratory issues. Therefore the Board is obligated to review sleep apnea as a secondary service connection claim as well.

In order to receive secondary service connection there must be a service connected issue that proximately causes, or results in a disease or injury to a nonservice-connected disease or injury. The Veteran claims his sleep apnea is due to a respiratory disability. However, the Veteran is not service connected for a respiratory disability, meaning he cannot receive secondary service connection for his sleep apnea based on those nonservice-connected disabilities. Therefore, the Board will deny the Veteran's claim for service connection for sleep apnea, claimed as secondary to respiratory disability.
ORDER

The appeal as to the issue of entitlement to service connection for irritable bowel syndrome is dismissed.

Entitlement to service connection for respiratory complaints, diagnosed as chronic maxillary sinusitis and allergic rhinitis, is denied.

Entitlement to service connection for sleep disturbances, diagnosed as sleep apnea and insomnia, is denied.

Entitlement to service connection for sleep apnea, secondary to service connection for respiratory disability, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


